978 So.2d 233 (2008)
Andre KELLY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-2225.
District Court of Appeal of Florida, Fourth District.
April 2, 2008.
Carey Haughwout, Public Defender, and Elisabeth Porter, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Scheele v. State, 953 So.2d 782 (Fla. 4th DCA 2007).
POLEN, GROSS and MAY, JJ., concur.